Citation Nr: 1731389	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-24 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic bilateral foot disability, to include flat feet, stress fractures, chronic sensory neuropathy, and arthritis of the feet (bilateral foot disability).  

2.  Entitlement to service connection for a chronic bilateral foot disability, to include flat feet, stress fractures, chronic sensory neuropathy, and arthritis of the feet (bilateral foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for chronic sensory motor neuropathy of both feet.  However, with regard to the Veteran's request to reopen, before the Board may reopen a previously denied claim, it must still conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that the original claim was for entitlement to service connection for chronic sensory motor neuropathy of both feet.  However, the evidence indicates that the Veteran has additional bilateral foot disabilities that have manifested, and accordingly, the Board has recharacterized the issue on the title page to comport with the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In January 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board in February 2014, at which time it was remanded for further development.  In February 2016, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. §  20.901(a) (2016).  The claim has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The evidence received since the November 2002 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for chronic bilateral foot disability.

2.  The Veteran's chronic bilateral foot disability, to include flat feet, stress fractures, chronic sensory neuropathy, and arthritis of the feet, had its onset in service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the November 2002 denial of an application to reopen a claim for service connection for chronic bilateral foot disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

2.  The criteria for establishing service connection for a bilateral foot disability, to include flat feet, stress fractures, chronic sensory neuropathy, and arthritis of the feet, have been met.  38 U.S.C.A. §§ 1110; 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as the Board is granting the claim for service connection for a bilateral foot disability, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection

A November 2002 rating decision determined that new and material evidence had not been submitted that showed that any current foot disability was related to the Veteran's period of active service, and that claim became final.  Evidence received since this last final denial includes a VHA opinion that warrants the reopening and granting of the Veteran's claim.  

The Veteran and his representative contend that his current bilateral foot disability had its onset in service, specifically during his period of active duty for training (ACDUTRA) from August 1969 to December 1969.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

For periods of ACDUTRA, service connection may be granted for a disability resulting from injuries or diseases incurred or aggravated during such periods.

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A condition precedent for establishing service-connection is the presence of a current disability.  As stated previously, the Veteran's feet have manifested multiple disabilities, and accordingly, the Board has expanded the issue on appeal to include all of those disabilities.  The Board finds that the threshold criterion for service connection has been met. 

A review of the Veteran's service treatment records shows that in August 1969, the Veteran complained of heel pain on two separate occasions.  He was subsequently put on a profile in late August 1969 following the second complaint after it was found that he was suffering from bilateral stress fractures of the heels. 

The Veteran submitted a letter from a private physician in January 1999 who opined that the Veteran most likely had a small fiber neuropathy and that this was probably long-standing in duration and that his stress fractures during basic training may have been caused or exacerbated by this.  

During his January 2012 videoconference hearing, the Veteran testified that he had experienced foot problems in service, and that after his period of ACDUTRA ended, the had ongoing symptoms manifested by pain and limping.  He stated that he did not seek treatment until approximately 1995-1996, but that his feet remained symptomatic since service and that he had just done his best to deal with the symptoms by himself.  See, January 2012 hearing transcript. 

The Veteran has been afforded multiple VA examinations in connection with his claim, beginning as early as 1999.  The diagnoses and conclusions have varied with respect to the etiology of the Veteran's bilateral foot disability.  Pursuant to the Board's February 2014 remand, the Veteran was scheduled for a new VA examination, as the previous examinations were inadequate.  The Veteran's most recent VA examination was in April 2014, and the examiner opined that the Veteran had flat feet, stress fractures, chronic sensory motor neuropathy, and arthritis of the feet.  The examiner opined that the Veteran's current bilateral foot disabilities were less likely than not related to service, and also that the Veteran's chronic sensory motor neuropathy preexisted service and was less likely to have been aggravated by his ACDTURA service, to include the stress fractures included therein.  However, the Board found that the opinion was inadequate because it did not address the Veteran's statements regarding his manifestation of symptoms beginning in service and continuing thereafter.  See, April 2014 VA examination.  The Board has assigned this opinion a low probative value because it did not take into consideration the Veteran's lay statements regarding the manifestation of his symptoms.  

An April 2017 VHA medical opinion reflects that the VA examiner opined that the Veteran's flat feet, stress fractures, chronic sensory motor neuropathy and arthritis are all more likely than not related to his active duty service.  The examiner noted that repetitive trauma of speed cadence marching, running, and jumping resulted in the diagnosis of flat feet.  The examiner noted that while the stress fractures were not identified on later x-rays, that x-rays are often inadequate to identify stress fractures, and therefore, the stress fractures were more likely than not incurred in service.  Additionally, while the previous examiner indicated that the Veteran's neuropathy may be hereditary, the April 2017 examiner explained that the repetitive trauma of speed cadence marching, running, and jumping more likely than not damaged the small nerve fibers in the foot, resulting in the disability.  Finally, the examiner also noted that the repetitive trauma of speed cadence, marching, running, and jumping more likely than not contributed to the Veteran's arthritis.  See, April 2017 VHA medical opinion. 

The Board finds the April 2017 VHA medical opinion to be highly probative, given that it was given by an examiner who reviewed the Veteran's records and considered his statements regarding the manifestation of his symptoms.  The opinion provided included a rationale which is thorough and supported by the record.  The Board further notes that while previous rating decisions had emphasized the preexisting nature of the Veteran's foot disability, no foot disability was noted on entry into service and based on this opinion, the Board is unable to conclude that there is clear and unmistakable evidence that any foot disability both preexisted service and was not aggravated during service.  Thus, the presumption of soundness is not rebutted.  

Accordingly, the Board finds that the evidence of record is in favor of a finding that the Veteran's current bilateral foot disability was incurred in active service.  Under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for a bilateral foot disability, to include flat feet, stress fractures, chronic sensory neuropathy, and arthritis of the feet, is therefore warranted.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

The claim for service connection for chronic bilateral foot disability is reopened.

Service connection for a chronic bilateral foot disability, to include flat feet, stress fractures, chronic sensory neuropathy, and arthritis of the feet, is granted. 


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


